 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8

 9

10   SCOTT WILLIAM THOMAS,                           CASE NO. C17-5417 BHS

                             Plaintiff,              ORDER ADOPTING REPORT
11
            v.                                       AND RECOMMENDATION
12
     WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
13
     et al.,
14                           Defendant.
15

16
            This matter comes before the Court on the Report and Recommendation (“R&R”)
17
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 26. The Court
18
     having considered the R&R and the remaining record, and no objections having been
19
     filed, does hereby find and order as follows:
20
            (1)    The R&R is ADOPTED;
21
            (2)    Defendants’ motion for summary judgment, Dkt. 21, is GRANTED; and
22

23
     ORDER - 1
24
 1         (3)    Plaintiff’s amended complaint, Dkt. 8, is DISMISSED with prejudice.

 2         Dated this 6th day of February, 2019.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
